16‐1373‐cv 
     Frederick v. JetBlue Airways Corp.   
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 
     IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.    WHEN CITING 
     A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A 
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
     CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY 
     PARTY NOT REPRESENTED BY COUNSEL.     
 1                                                                                     
 2          At a stated term of the United States Court of Appeals for the Second Circuit, 
 3   held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 4   City of New York, on the 22nd day of November, two thousand sixteen. 
 5    
 6          PRESENT:  AMALYA L. KEARSE, 
 7                           RAYMOND J. LOHIER, JR., 
 8                           CHRISTOPHER F. DRONEY,   
 9                                    Circuit Judges.            
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          ELSA FREDERICK, 
12           
13                                             Plaintiff‐Appellant, 
14                                     
15                                    v.                                                  No. 16‐1373‐cv 
16                                                                                     
17          JETBLUE AIRWAYS CORPORATION, 
18           
19                                             Defendant‐Appellee. 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           
22           
23          FOR PLAINTIFF‐APPELLANT:                            Chauncey D. Henry, Henry Law 
24                                                              Group, Baldwin, NY.            
25          FOR DEFENDANT‐APPELLEE:                             Matthew A. Steinberg, Akerman LLP, 
26                                                              New York, NY.     

                                                     1
 1           
 2          Appeal from a judgment of the United States District Court for the Eastern 
 3   District of New York (Dora L. Irizarry, Chief Judge). 
 4          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
 5   AND DECREED that the judgment of the District Court is AFFIRMED. 
 6          Plaintiff‐appellant Elsa Frederick (“Frederick”) appeals from the judgment of 
 7   the United States District Court for the Eastern District of New York (Irizarry, C.J.) 
 8   entered on April 1, 2016, principally dismissing her federal claims against JetBlue 
 9   Airways Corporation (“JetBlue”) as untimely.    Frederick alleged that she was a 
10   victim of race and age discrimination in violation of Title VII of the Civil Rights Act 
11   of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), the Age Discrimination in Employment 
12   Act, 29 U.S.C. § 621 et seq. (“ADEA”), the New York State Human Rights Law, N.Y. 
13   Exec. Law § 296(1)(a) (“NYSHRL”), and the New York City Human Rights Law, 
14   N.Y.C. Code § 8‐107(1)(a) (“NYCHRL”).    On appeal, Frederick argues principally 
15   that the District Court erred first in dismissing her Title VII and ADEA claims as 
16   untimely and not subject to equitable tolling, and second in declining to exercise 
17   supplemental jurisdiction over the NYSHRL and NYCHRL claims.    We assume the 
18   parties’ familiarity with the facts and record of the prior proceedings, to which we 
19   refer only as necessary to explain our decision to affirm. 
20          We agree with the District Court that Frederick’s Title VII and ADEA claims 
21   were untimely because her complaint was filed after the 90‐day deadline following 
22   her first dismissal notice from the Equal Employment Opportunity Commission.   
23   See Sherlock v. Montefiore Med. Ctr., 84 F.3d 522, 525 (2d Cir. 1996).    We also 
24   conclude that the District Court did not abuse its discretion when it determined that 
25   Frederick failed to show any “extraordinary” circumstances warranting equitable 
26   tolling.    Zerilli‐Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80–81 (2d Cir. 2003).   


                                                  2
 1   As an initial matter, Frederick failed to show that she satisfied the first prong of the 
 2   equitable tolling test, namely, that she “acted with reasonable diligence during the 
 3   time period she seeks to have tolled.”    Id. at 80.    Nor did she satisfy the second 
 4   prong, requiring that she “prove[] that the circumstances are so extraordinary that 
 5   the doctrine should apply.”    Id. at 81.    As the Supreme Court recently 
 6   “reaffirm[ed],” “the second prong of the equitable tolling test is met only where the 
 7   circumstances that caused a litigant’s delay are both extraordinary and beyond its 
 8   control.”    Menominee Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 756 
 9   (2016).    We reject Frederick’s argument that the lack of a mailing date in the first 
10   dismissal notice caused her to reasonably misunderstand that the 90‐day deadline 
11   applied to that first dismissal notice.    The first dismissal notice, which Frederick 
12   indisputably received, clearly stated that her “lawsuit must be filed within 90 days of 
13   . . . receipt of this notice.”    App’x 57 (emphasis added).    In any event, the first 
14   dismissal notice was enclosed with a dated letter from the EEOC, thereby giving 
15   Frederick sufficient notice of the mailing date.     
16          Furthermore, because all of Frederick’s federal claims were dismissed before 
17   trial, the District Court did not abuse its discretion in declining to exercise 
18   supplemental jurisdiction over the NYSHRL and NYCHRL claims, and dismissing 
19   the state law claims without prejudice.    See Kolari v. New York–Presbyterian Hosp., 
20   455 F.3d 118, 122 (2d Cir. 2006). 
21           
22           
23           
24           
25           
26           

                                                   3
1         We have considered all of Frederick’s remaining arguments and conclude that 
2   they are without merit.    For the foregoing reasons, the judgment of the District 
3   Court is AFFIRMED. 
4                                                  FOR THE COURT: 
5                                                  Catherine O=Hagan Wolfe, Clerk of Court 




                                               4